Case 8:18-cr-00426-MSS-TGW Document 114 Filed 03/05/19 Page 1 of 3 PageID 263




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


   UNITED STATES OF AMERICA

   v.                                                           Case No.: 8:18-cr-426-T-35TGW

   VICTOR RODRIGUEZ
   ________________________________________ /

                                  DEFENDANT’S FACTUAL BASIS


          The defendant, Victor Rodriguez, and his co-defendants conspired to possess with

   intent to distribute and to distribute at least 5 kilograms pf cocaine, while on board a vessel

   on the high seas and subject to the jurisdiction of the United States.

          The defendant, Victor Rodriguez, along with his co-defendants, David Cabanilla

   Flores and Jorge Felix Castro, left Mexico in a go-fast vessel. The vessel was filled with

   numerous gallons of gas to refuel another go-fast vessel that they knew contained drugs. The

   Mexican mariners were provided coordinates that on September 18, 2018 led them to the

   second go-fast vessel wherein Ecuadorian mariners and co-defendants Jison Jefferson

   Peralta, Victor Gonzalo Anchundia Santana, and Walter Sadam Cusme Palomino were a

   board. On this second vessel was cocaine that totaled more than 5 kilograms, that is 382

   kilograms. The two boats were stateless, on the high seas in the international waters of the

   Eastern Pacific Ocean, and subject to the jurisdiction of the United States when they were

   interdicted by the United States Coast Guard.
Case 8:18-cr-00426-MSS-TGW Document 114 Filed 03/05/19 Page 2 of 3 PageID 264




          Victor Rodriguez, along with others, piloted the boat containing fuel for the second

   go-fast vessel. He was aware that the second boat contained cocaine and that it would be

   distributed. He knowingly and willingly joined the conspiracy.




                                               Respectfully submitted,

                                               DONNA LEE ELM
                                               FEDERAL DEFENDER

                                               /s Kathleen M. Sweeney
                                               Kathleen M. Sweeney
                                               Assistant Federal Defender
                                               IN Bar No. 2192-49
                                               400 North Tampa Street
                                               Suite 2700
                                               Tampa, FL. 33602
                                               Tel.: (813) 228-2715
                                               Fax: (813) 228-2562
                                               Email: Kathleen_Sweeney@fd.org
Case 8:18-cr-00426-MSS-TGW Document 114 Filed 03/05/19 Page 3 of 3 PageID 265



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 5, 2019, a true copy of the foregoing was filed with

the Clerk of the Court using the CM/ECF system, which will send a notice of the electronic filing

to:

       Joseph Ruddy, AUSA

                                            /s Kathleen M. Sweeney "
                                            Kathleen M. Sweeney
                                            Assistant Federal Defender
